NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 16-2698
                                      ____________

                                   LUIS BATIZ;
                              CORDELIA CHALLENGER,
                                              Appellants
                                        v.

                 M.D. BROWN, NEW JERSEY STATE TROOPER #7090;
                D.K. DETULLIO, NEW JERSEY STATE TROOPER #7193;
               JOHN DOES NEW JERSEY STATE POLICE TROOPERS 1-5
                                  ____________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                                (D.C. No. 1-12-cv-00581)
                       District Judge: Honorable Renee M. Bumb
                                      ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  January 18, 2017

           Before: FISHER, HARDIMAN, and GREENAWAY, JR., Circuit Judges.

                                 (Filed: January 25, 2017)
                                      ____________

                                        OPINION *
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Luis Batiz and Cordelia Challenger appeal the District Court’s order dismissing

their claims against members of the New Jersey State Police. We will affirm.

                                               I

       On February 23, 2010, Luis Batiz called the New Jersey State Police to aid in a

repossession dispute with storage company 1-800-PACKRAT. Pack Rat employees were

attempting to repossess a storage pod used by Batiz because he was allegedly several

months behind on payments. Before the state troopers arrived, Batiz took Pack Rat’s

lifting bar—a device needed to lift the pod onto the Pack Rat truck—and his wife

Cordelia Challenger blocked the Pack Rat truck with her car.

       Two state troopers arrived at the Batiz residence, which they described as a

“chaotic scene.” App. 87. State Trooper D.K. Detullio attempted to defuse the situation

by permitting Batiz “to remove his personal belongings from the storage pod and

allow[ing] Pack Rat to leave with it.” App. 7. Detullio also instructed Batiz to return the

lifting bar. Although Batiz complied with these instructions, he was displeased and felt

that Detullio did not have the authority to interfere in a civil dispute.

       While on the scene, Detullio asked Batiz and a Pack Rat employee for

identification, which Detullio described as “common practice.” App 107. Batiz refused,

saying: “I don’t see the purpose of giving you that information.” Supp. App. 108. After

several more requests, Batiz became “very, very paranoid” and said, “all I’m going to

give you is my name.” Supp. App. 110. When Detullio insisted on obtaining Batiz’s
                                               2
identifying information, Batiz declared: “I need you to leave and I need you to leave right

now.” Supp. App. 112. Detullio then placed Batiz under arrest. At the police station,

Batiz continued to refuse to provide any identification and would not allow police to

photograph or fingerprint him.

       While Batiz was in custody, Challenger drove to the precinct and was asked to

identify Batiz. She responded: “Well if he’s there, you have to get information from him.

I’m not giving it to you.” Supp. App. 283. She was then handcuffed to a bench and

released one hour later.

       That same day, Detullio filed a criminal complaint charging Batiz with four

offenses under New Jersey state law: theft, obstructing administration of law, hindering

apprehension, and disorderly conduct. Detullio obtained a warrant for Batiz’s arrest from

a New Jersey municipal court judge and Batiz was committed to county jail on that

warrant. For her role in the incident, Challenger was charged with hindering

apprehension.

       On August 4, 2010, Batiz and Challenger were tried in New Jersey municipal

court. Batiz was convicted of theft, obstruction, and disorderly conduct, but he and

Challenger were acquitted of the hindering apprehension charges. The New Jersey

Superior Court, Law Division, granted a trial de novo and convicted Batiz solely on the

theft charge. But the Appellate Division of the New Jersey Superior Court reversed that

conviction, reasoning that Batiz was entitled to temporarily seize the lifting bar to prevent

Pack Rat from taking his property.
                                             3
       Having been fully acquitted of all criminal charges, Batiz and Challenger filed this

civil lawsuit against State Troopers Detullio and M.D. Brown pursuant to 42 U.S.C.

§ 1983. Batiz and Challenger asserted claims of false arrest, false imprisonment,

malicious prosecution, abuse of process, and conspiracy to deprive civil and

constitutional rights. On summary judgment, the District Court dismissed all but Batiz’s

malicious prosecution claims. After trial on those claims, the District Court granted

Detullio’s motion for a directed verdict. Batiz and Challenger filed this appeal.

                                             II 1

       We exercise plenary review over both the District Court’s summary judgment,

Duffy v. Paper Magic Grp., Inc., 265 F.3d 163, 167 (3d Cir. 2001), and its directed

verdict, Macleary v. Hines, 817 F.2d 1081, 1083 (3d Cir. 1987).

                                             A

       Challenger alleges that the District Court erred in granting summary judgment on

her false arrest claim. She claims there was no probable cause to detain her on hindering

charges because her refusal to identify Batiz falls outside the plain language of the

statute. Under New Jersey law, a person commits the crime of hindering apprehension if:

“with purpose to hinder the detention, apprehension, investigation, prosecution,

conviction or punishment of another, . . . [she s]uppresses, by way of concealment or

destruction, any evidence of the crime . . . which might aid in the discovery or


       1
      The District Court had jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
We have jurisdiction under 28 U.S.C. § 1291.
                                              4
apprehension of such person or in the lodging of a charge against him.” N.J. Stat. Ann.

§ 2C:29-3(a), (a)(3).

       The District Court entered summary judgment for two independent reasons. First,

it explained that a “reasonable person would have determined that [Challenger] was

refusing to provide [the requested] evidence of her husband’s identity, while knowing her

husband was being investigated, for purposes of hindering the troopers’ investigation of

him.” App. 22. Whether or not this holding is correct, we readily agree with the District

Court’s second holding that Challenger’s suit was barred by qualified immunity.

       “[Q]ualified immunity protects government officials ‘from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Bayer v. Monroe

Cty. Children & Youth Servs., 577 F.3d 186, 191 (3d Cir. 2009) (quoting Pearson v.

Callahan, 555 U.S. 223, 231 (2009)). The doctrine “applies regardless of whether the

government official’s error is a mistake of law, a mistake of fact, or a mistake based on

mixed questions of law and fact,” Pearson, 555 U.S. at 231 (internal quotation marks

omitted), and protects “all but the plainly incompetent or those who knowingly violate

the law,” Mammaro v. N.J. Div. of Child Prot. & Permanency, 814 F.3d 164, 168 (3d Cir.

2016) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011)).

       Detullio is protected by qualified immunity. Challenger concedes that there is no

caselaw considering whether “refusing to provide the name and pedigree information of

another is a violation of [the] statute.” App. 22. This concession is fatal to Challenger’s
                                              5
claim because the Supreme Court has explained that qualified immunity applies unless

“‘existing precedent . . . placed the statutory or constitutional question’ confronted by the

official ‘beyond debate.’” Plumhoff v. Rickard, 134 S. Ct. 2012, 2023 (2014) (quoting al-

Kidd, 563 U.S. at 741 (2011)).

       Challenger argues that she need not cite on-point precedent because “the plain

language of the applicable statute provides no basis for charging an individual under the

facts at issue.” Batiz Br. 14. But even assuming that the plain language does not provide a

basis for charging Challenger—meaning that Detullio committed a mistake of law—that

reading of the statute is sensible enough that Detullio cannot be said to have been

“plainly incompetent” or to have “knowingly violate[d] the law.” Mammaro, 814 F.3d at

168.

                                              B

       Batiz next challenges the District Court’s summary judgment on his malicious

prosecution claim related to the theft charge. Batiz claims a jury could have found that

Detullio lacked probable cause to believe he took the lifting bar “with purpose to

deprive.” N.J. Stat. Ann. 2C:20-3(a). As relevant here, “deprive” is defined as “to

withhold or cause to be withheld property of another permanently . . . or with purpose to

restore only upon payment of reward or other compensation.” N.J. Stat. Ann. 2C:20-1.

       We agree with the District Court that Detullio had probable cause to believe Batiz

took the bar with purpose to deprive. The undisputed facts establish that: Pack Rat

employees (not Batiz) informed Detullio that the lifting bar had been taken; Detullio was
                                              6
aware Batiz took the lifting bar in an effort to stop Pack Rat’s repossession of the storage

pod; and Batiz did not return the lifting bar until Detullio ordered him to do so. The

District Court correctly explained that it was reasonable for Detullio “to believe that,

even if Batiz intended to return the lifting bar upon Pack Rat’s agreement to depart

without repossessing his storage pod, that this was done ‘with purpose to restore’ the

lifting bar to Pack Rat ‘only upon payment of reward or other compensation,’

compensation, in that case, being fulfilled by Pack Rat foregoing its perceived right to

repossess the storage pod.” App. 18–19.

       Instead of disputing these conclusions, Batiz argues that the District Court

“ignored those facts that called into question whether probable cause existed.” Batiz Br.

17. Essentially, Batiz argues that the District Court overlooked evidence that he took the

lifting bar only to prevent Pack Rat from taking what he considered his own property. But

under New Jersey law, this “claim of right” argument is an affirmative defense. See State

v. Ippolito, 671 A.2d 165, 168 (N.J. Super. Ct. App. Div. 1996) (citing N.J. Stat. Ann.

2C:20-2(c)(2)). And we have held that if an affirmative defense is “not clear cut” and

“essentially an issue of fact,” that defense “should not concern an arresting officer” when

considering probable cause. Holman v. City of York, 564 F.3d 225, 231 (3d Cir. 2009);

see also Sands v. McCormick, 502 F.3d 263, 269 (3d Cir. 2007) (police officers need not

consider possible statute of limitations defenses when determining probable cause). Here,

Officer Detullio could not have reasonably been expected to resolve this complicated

argument and its attendant factual predicates at the scene. See Holman, 564 F.3d at 231.
                                              7
Therefore, Detullio had probable cause to arrest Batiz, which dooms this malicious

prosecution claim.

                                             C

       Batiz also appeals the District Court’s directed verdict on his malicious

prosecution claim related to the hindering and disorderly conduct charges. To state a

claim for malicious prosecution, a plaintiff must show, among other things, that “the

defendant initiated the proceeding without probable cause” and that “the plaintiff suffered

deprivation of liberty.” Johnson v. Knorr, 477 F.3d 75, 82 (3d Cir. 2007). When the arrest

is made on multiple charges, “probable cause on one charge does not foreclose a

malicious prosecution cause of action against a defendant for having brought criminal

charges involving different elements.” Id. at 83 (citations omitted). In such cases,

however, the plaintiff must show that “the additional charges for which there might not

have been probable cause . . . resulted in additional restrictions on his liberty beyond

those attributable to the prosecution on the [] charges for which there was probable

cause.” Id. at 86.

       Batiz was charged with theft, obstruction, hindering, and disorderly conduct. He

concedes that probable cause existed as to the obstruction charge, and we explained

herein why probable cause existed on the theft charge. Therefore, Batiz must show that

the hindering and disorderly conduct charges—for which the District Court found a

factual dispute with respect to probable cause—caused an additional deprivation of

liberty.
                                              8
       Batiz alleges that absent these purportedly improper charges, the municipal court

judge would have charged him on a summons rather than a warrant—meaning that he

would not have been held in jail after being charged. He cites to the New Jersey Court

Rules, which provide that a summons, rather than a warrant, should be issued unless the

defendant “cannot be satisfactorily identified” or “there is reason to believe that the

defendant will not appear in response to a summons.” N.J. Ct. R. 7:2-2(b)(5), (6).

Applying these rules to his case, Batiz claims that Detullio’s exaggerations caused the

municipal court judge to falsely believe that Batiz could not be satisfactorily identified or

would not appear on a summons.

       Batiz cannot carry his burden to prove this claim. As the District Court noted,

“[t]here was no evidence presented of any kind” to substantiate Batiz’s claim that the

municipal court judge would have issued a summons without the allegedly infirm

charges. App. 192. Batiz did not offer any “expert testimony [] concerning the practices

and procedures in municipal court.” App. 192. And any direct evidence from the

municipal court judge was not discoverable. See United States v. Morgan, 313 U.S. 409,

422 (1941) (explaining that judges are not subject to examination at trial). Because any

verdict in Batiz’s favor would have been based on pure speculation by the jury as to the

decisionmaking process of the municipal judge, the District Court properly granted a

directed verdict. See Fedorczyk v. Caribbean Cruise Lines, Ltd., 82 F.3d 69, 75 (3d Cir.

1996) (“[W]hen the matter remains one of pure speculation or conjecture, . . . it becomes

the duty of the court to direct a verdict for the defendant.” (citations omitted)).
                                               9
                              *       *      *

For the reasons stated, we will affirm the judgment of the District Court.




                                     10